PER CURIAM:
All of the claimants in these consolidated claims were employed as farmers on State owned farms by the Department of Public Institutions for varying periods of time prior to June 30, 1976. Senate Bill #143 created the Farm Management Commission to control all State owned farms, effective July 1, 1976. None of these claimants were re-employed by the Farm Management Commission pursuant to Code 19-12A-8, and they are now before this Court seeking payment of their respective accrued annual leaves, the amounts of their claims varying depending on their length of service prior to June 30, 1976.
Respondent in its answer and in open court admitted the validity of these claims. No funds were appropriated for fiscal year 1976-77 to pay these claims, although sufficient funds were expired at the end of fiscal 1975-76 from which these claims could have been paid. Certainly these are claims which the State in equity and good conscience should dischárge and pay. We therefore make awards to the claimants as follows:
*195CC-76-128 A Randy R. Adams.$ 73.15
CC-76-128 C Louis E. Gilbert. 375.63
CC-76-128 D John Gough. 982.70
CC-76-128 E Lacy Gwinn. 477.27
CC-76-128 F Beecher D. Hamons. 135.85
CC-76-128 G William E. Hefner. 252.06
CC-76-128 H Edward L. Hill. 125.40
CC-76-1281 Robert L. Hill. 39.54
CC-76-128 J Carl Mitchell. 828.72
CC-76-128 K Clyde Moats. 227.35
CC-76-128 L William Muhins .621.36
CC-76-128 M Fred Poling, Sr.391.34
CC-76-128 N Charles Reynolds.212.52
CC-76-128 O Homer Reynolds .291.60
CC-76-128 P Ronald Robinson.271.70
CC-76-128 Q Harold Sypolt. 33.00
CC-76-128 R Charles Wilson. 222.41
CC-76-128 S Melvin Stemple . 683.36
CC-76-128 T Robert Miher. 296.55